Citation Nr: 0729971	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  04-29 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1998 to 
November 2001, with just over seven years of prior active 
service.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran is service-connected for a dysthymic disorder 
(rated at 50 percent); for degenerative disc disease in his 
lumbar spine (rated at 20 percent); for retropatellar pain 
syndrome in his right knee (rated at 10 percent); for 
tinnitus (rated at 10 percent); for temporomandibular joint 
syndrome (rated at 10 percent); and for residuals of a 
fractured thumb and fractured rib, for hemorrhoids, and for 
migraine headaches (all rated as noncompensable).  His 
combined evaluation is 70 percent.  

The veteran is a high school graduate and has completed a 
year of college.  He has also taken some vocational 
rehabilitation classes during the course of his appeal, and 
has worked on his family's farm.  A VA examination in March 
2002 assigned a Global Assessment of Functioning (GAF) score 
of 60-65; and an examination in July 2003 assigned a GAF of 
55-58, indicating that the veteran had moderate impairment in 
the areas of social and industrial functioning.

Nevertheless, while the evidence shows some work on a farm 
and vocational training classes, the veteran indicated in his 
substantive appeal that he has been unemployed since leaving 
the service and quit school after not being able to take it.  
It is unclear whether the veteran is still undergoing 
vocational rehabilitation.

The veteran clearly has physical and mental problems and 
claims to be unable to work, but his claims file is void of a 
medical opinion of record specifically addressing whether he 
is unemployable based on his service connected disabilities.  
One will be sought on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from June 
2003 to the present; as well as any 
records from the veteran's vocational 
training.

2.  Schedule the veteran for a VA 
examination by an individual(s) with the 
appropriate expertise.  The examiner(s) 
should be provided with the veteran's 
claim file and asked to fully review it.  
The examiner(s) should specifically 
indicate whether, without taking his age 
into account, the veteran is precluded 
from obtaining or maintaining any gainful 
employment (consistent with his education 
and occupational experience) solely due 
to his service-connected disabilities 
(dysthymic disorder; degenerative disc 
disease in his lumbar spine; 
retropatellar pain syndrome in his right 
knee; tinnitus; temporomandibular joint 
syndrome; residuals of a fractured thumb 
and fractured rib; hemorrhoids; and 
migraine headaches).  Any opinion should 
be supported by a rationale.  

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



